court vacated the appointment of a permanent guardian pursuant to the
                parties' stipulation. 1
                             A writ of mandamus is available to correct a manifest abuse of
                discretion or "an arbitrary or capricious exercise of discretion." Int'l Game
                Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556,
                558 (2008); see also Lund v. Eighth Judicial Dist. Court, 127 Nev. 358,
                363, 255 P.3d 280, 284 (2011). A writ of prohibition is available to prevent
                a district court from acting beyond its jurisdiction.    Sonia F. v. Eighth
                Judicial Dist. Court, 125 Nev. 495, 498, 215 P.3d 705, 707 (2009).
                             "An arbitrary or capricious exercise of discretiori is one
                founded on prejudice or preference rather than on reason, or contrary to
                the evidence or established rules of law."   State v. Eighth Judicial Dist.
                Court (Zogheib), 130 Nev., Adv. Op. 18, 321 P.3d 882, 884 (2014) (internal
                quotations omitted). "A manifest abuse of discretion is 'a clearly erroneous
                interpretation of the law or a clearly erroneous application of a law or
                rule."   State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev., Adv.
                Op. 84, 267 P.3d 777, 780 (2011) (quoting Steward v. McDonald, 958
S.W.2d 297, 300 (Ark. 1997)).
                             "In Nevada, the juvenile court has exclusive jurisdiction in
                proceedings concerning a child who is or may be a child in need of
                protection." In re Parental Rights as to A.G., 129 Nev., Adv. Op. 13, 295
P.3d 589, 593 (2013); see NRS 432B.410(1). When a motion to modify or
                revoke an order granting temporary custody of a child is made, "Mlle


                       'Therefore, we will not address Misti's assignments of error relating
                to the appointment of a permanent guardian because these issues are now
                moot. See Stephens Media, LLC v. Eighth Judicial Dist. Court, 125 Nev.
849, 858, 221 P.3d 1240, 1246-47 (2009).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 [district] court shall hold a hearing on the motion and may dismiss the
                 motion or revoke or modify any order as it determines is in the best
                 interest of the child." NRS 432B.570(2).
                             Since the present district court was sitting as a juvenile court
                 and was presiding over proceedings relating to the protection of a child, it
                 had jurisdiction to resolve Misti's motion.     See NRS 432B.410(1); In re
                 Parental Rights as to AG., 129 Nev., Adv. Op. 13, 295 P.3d at 593.
                 Because the district court acted within its discretion, we find that a writ of
                 prohibition is unwarranted at this time.      See Sonia F., 125 Nev. at 498,
                 215 P.3d at 707.
                             Before the hearing and the entry of the order denying Misti's
                 motion, the district court received multiple reports from DFS and T.M.'s
                 guardian ad litem about T.M.'s welfare and Misti's fitness to be T.M.'s
                 guardian. The DFS report immediately preceding the order denying
                 Misti's motion concluded that continuing the temporary custody would
                 serve T.M.'s best interests, and it presented facts to establish this
                 conclusion. Because the evidence supports its order, the district court did
                 not abuse its discretion.
                             Furthermore, Misti identifies nothing in the record to suggest
                 that the district court's order was (1) based on prejudice or preference, (2)
                 made in disregard• of the law, or (3) based on a clearly erroneous
                 interpretation of the law.      See State v. Eighth Judicial Dist. Court
                 (Zogheib), 130 Nev., Adv. Op. 18, 321 P.3d at 884; State v. Eighth Judicial
                 Dist. Court (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d at 780. As a
                 result, she fails to demonstrate that the district court manifestly abused
                 its discretion or acted in an arbitrary or capricious manner when denying
                 her motion. See State v. Eighth Judicial Dist. Court (Zogheib), 130 Nev.,

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A <400
               Adv. Op. 18, 321 P.3d at 884; State v. Eighth Judicial Dist. Court
               (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d at 780. Thus, a writ of
               mandamus is unwarranted at this time. 2 See Lund, 127 Nev. at 363, 255
               P.3d at 284; Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558. Therefore,
               we
                           ORDER the petition DENIED.




                                                                                 J.



                                                                                 J.
                                                  Gibbons


                                                        Piektt c't               J.
                                                  Pickering



               cc: Hon. Richard Wagner, District Judge
                    Hon. Jim C. Shirley, District Judge
                    Miller Law, Inc.
                    Attorney General/Carson City
                    Debi Nardi
                    Attorney General/Reno
                    Lander County District Attorney
                    Lander County Clerk




                     2We have considered the parties remaining arguments and conclude
               that they are without merit.

SUPREME Gown
        OF
     NEVADA
                                                    4
(0) 1947A